 

 
Exhibit 10.2

 

CONFIDENTIAL

 

 

Placement Agent Agreement

 

 

November 21, 2006

 

Oppenheimer & Co. Inc.

125 Broad Street

New York, NY 10004

 

Dear Sirs:

 

The undersigned, NovaDel Pharma Inc., a Delaware corporation (the “Company”),
hereby agrees (the “Agreement”) with Oppenheimer & Co. Inc. (“Oppenheimer” or
“Placement Agent”) as follows:

 

1. Best Efforts Offering. The Company hereby engages Oppenheimer to act as its
lead-placement agent during the term of the offering as outlined herein to sell
shares of Common Stock and Warrants (the “Securities”), on a “best efforts”
basis (the “Offering” or “PIPE”). Oppenheimer intends to market the Offering on
the terms as set forth in the Term Sheet attached hereto as Exhibit A. The
Securities shall be offered without registration under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Act”) pursuant to the exemption from registration created by Regulation D
thereof.

 

2. Offering Materials. The Company shall, as soon as practicable, prepare a
public offering package (the "Offering Materials"), if necessary, which shall
meet the anti-fraud and other requirements of the federal and state securities
laws, be in form and substance reasonably satisfactory to the parties and will
include the Company's public documents and any other appropriate updated
information.

 

3. Compensation.

 

(a) Oppenheimer will be paid at closing of the Offering a cash commission of
7.0% of the aggregate amount of the proceeds received at closing for the
Securities sold to investors. In addition, Oppenheimer shall receive five year
non-callable warrants to purchase such number of shares of the Company’s Common
Stock equal to 5.0% of the number of Common Stock sold hereunder (excluding any
warrants issued in the Offering) (if convertible securities are sold instead of
common stock, the calculation will include the common stock underlying the
convertible securities on an as converted basis), exercisable at 120% of the
Market Price (as defined in the Term Sheet) at closing of the Offering, and on
the same form as used for the Offering, if any. The Company and Oppenheimer
agree that the Company, during the term of the Offering, may instruct
Oppenheimer to give up to 15% of Oppenheimer’s cash and equity compensation, as
described in this Section 3, to an investment bank of the Company’s choice.

 

(b) Notwithstanding anything to the contrary herein, if, during the term of the
Offering hereunder, an institutional investor is informed of the Offering by
Oppenheimer and if (i) the Offering hereunder does not close and such investor
purchases any private securities of the Company within 9 months after the
termination of the Offering or (ii) the Offering hereunder closes and such
investor makes an investment in the Offering and subsequently purchases within 9
months after the closing of the Offering any private securities of the Company,
Oppenheimer shall be entitled to compensation as set forth in the prior
paragraph. Upon termination of this Agreement or termination of the Offering,
the Company and Oppenheimer shall agree on a list of such investors subject to
this provision. Notwithstanding the foregoing, upon closing of the Offering,
this Section 3(b) shall be deemed null and void.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 

4. Expenses. Whether or not the Offering is successfully completed, it shall be
the Company’s obligation to bear all of its expenses in connection with the
proposed Offering. In addition, the Company shall reimburse Oppenheimer for its
reasonable actual out of pocket expenses, including (i) up to $35,000 for
reasonable legal fees, of which $25,000 is payable to Oppenheimer upon execution
of this Agreement; and (ii) up to $15,000 in other expenses with Oppenheimer,
not to incur any expense in an amount greater than $5,000 in the aggregate
without the prior written consent of the Company.

 

5. Further Representations and Agreements of the Company. The Company further
represents and agrees that (i) it is authorized to enter into this Agreement and
to carry out the Offering contemplated hereunder and this Agreement constitutes
a legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, (ii) the Company shall not issue any additional shares (other
than shares pursuant to the exercise of warrants), options (other than pursuant
to its existing stock option plan or successor plan covering no more securities
than the existing plan) or warrants during the term of the Offering, (iii) the
Company will, during the course of the Offering, provide Oppenheimer with all
information and copies of documentation with respect to the Company's business,
financial condition and other matters as Oppenheimer may reasonably deem
relevant, including copies of all documents sent to stockholders or filed with
any federal authorities, and will make reasonably available to Oppenheimer, its
auditors, counsel, and officers and directors to discuss with Oppenheimer any
aspect of the Company or its business which Oppenheimer may reasonably deem
relevant, (iv) all executive officers, directors and affiliates of the Company
shall enter into a lock up agreement with Oppenheimer, in a form reasonably
acceptable to all parties, in which they will agree not to sell any shares held
by them under Rule 144 or otherwise for a period from the date hereof until the
later of (y) 90 days from the closing hereunder or (z) 30 days following the
effective date of a Registration Statement (as defined below) in which the
Securities are included, (v) the Company agrees that for a period of 90 days
after the effectiveness of the Registration Statement, it shall not issue or
sell any equity linked securities of the Company, unless the issuance or sale is
related to a strategic transaction or an employee, consultant, supplier, lender,
lessor or option grant or issuance, (vi) the Company shall use its best efforts
to file with the SEC a Form S-3 registration statement (the “Registration
Statement”) for the Securities within 30 days of the Closing Date (as defined in
Exhibit A) and to have such Registration Statement declared effective within 90
days of the Closing Date; if the Company does not have the Registration
Statement filed within 30 days of the Closing Date or declared effective within
90 days of the Closing Date, the Company shall pay the investors a cash penalty
of 1.0% of the value of their investment per month until the Registration
Statement is initially declared effective by the SEC, such penalty not to exceed
an amount equal to 10% of the value of the Offering in the aggregate, and (vii)
the Company will deliver at the closing of the Offering (a) a certificate of
each of the Company's CEO and CFO to the effect that the Offering Materials
meets the requirements hereof and does not contain any untrue statement of
material fact or fail to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and all necessary
corporate approvals have been obtained to enable the Company to deliver the
Securities in accordance with the terms of the Offering and (b) an opinion of
counsel for the Company in customary form.

 

6. Registered Direct Transaction. –If the Company decides to go forward with a
Registered Direct offering instead of a PIPE offering then Oppenheimer shall
enter into a placement agent agreement (the "Placement Agent Agreement") with
the Company at that time. The Placement Agent Agreement shall contain such terms
and conditions as are customary in such agreements including representations and
warranties of the Company and indemnification of Oppenheimer for certain
liabilities. The Placement Agent Agreement shall be in form and substance
satisfactory to counsel for Oppenheimer and the Company. In addition to the
documents mentioned in Section 5 above, Oppenheimer will require (a) an opinion
of counsel for the Company in customary form for Registered Direct offerings,
and (b) a comfort letter from the Company’s auditors. Also the Registration
Rights agreed between the Company and Oppenheimer in Section 5 above, will be
null and void.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 

7. Indemnification. – See Exhibit B attached hereto and incorporated herein by
reference

 

8. No-Shop Provision. Until the Offering contemplated hereby is closed or
terminated, the Company agrees that it will not negotiate with any other person
relating to a possible public or private offering or placement of the Company's
securities.

 

9. Termination. The Company shall have the right to terminate the Offering in
the event it is not completed within 60 days from the date hereof, or upon 30
days prior notice. The Company and Oppenheimer may terminate or extend the
Agreement at any time by mutual written consent.

 

10. Competing Claims. The Company acknowledges and agrees that no entity has any
claims or is entitled to any payments for services in the nature of a finder’s
fee or any other arrangements, agreements, payments or understandings pursuant
to this Offering. The Company acknowledges that issues exist in connection with
the tail from the April 2006 PIPE and the Company intends to resolve such issues
with Griffin Securities, Inc. and Paramount BioCapital Inc. with no tail
remaining from the April 2006 PIPE.

 

11. Miscellaneous.

(a) Governing Law. This Agreement and the transactions contemplated hereby shall
be governed in all respects by the laws of the State of New York, without giving
effect to its conflict of laws principles.

 

(b) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

(c) Notices. Whenever notice is required to be given pursuant to this Agreement,
such notice shall be in writing and shall either be (i) mailed by certified
first class mail, postage prepaid, addressed (a) if to Oppenheimer, at the
address set forth at the head of this Agreement, Attention: Stuart Barich,
Managing Director; and (b) if to the Company, at NovaDel Pharma Inc., Attention:
Jan Egberts, President and CEO; or (ii) delivered personally or by express
courier. The notice shall be deemed given, if sent by mail, on the third day
after deposit in a United States post office receptacle, or if delivered
personally or by express courier, then upon receipt.

 

(d) Dispute. In the event of any action at law, suit in equity or arbitration
proceeding in relation to this Agreement or the transactions contemplated by
this Agreement, the prevailing party, or parties, shall be paid its reasonable
attorney's fees and expenses arising from such action, suit or proceeding by the
other party.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 



If the foregoing correctly sets forth the understanding between Oppenheimer and
the Company, please so indicate in the space provided below for that purpose
whereupon this letter shall constitute a binding agreement between us.

 

 

  Very truly yours,         NovaDel Pharma Inc.            

 

By:

/S/ JAN H. EGBERTS

   

Jan Egberts
President and CEO



 

Confirmed and agreed to:

 

Oppenheimer & Co. Inc.

 

 

By:

/S/ STUART BARISCH

 

Stuart Barisch
Managing Director

 



 

Date:

11/21/06

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

     
EXHIBIT A

 

 

 

Confidential

November 21, 2006

NovaDel Pharma Inc.

Private Placement of Common Stock with Warrants

Preliminary Term Sheet

 

Issuer:

NovaDel Pharma Inc. (the "Company"), a Delaware corporation.

    Issue: Approximately $10+ million of common stock (the "Common Stock") and
Warrants (as defined below) (the "Securities") issued to accredited investors
only pursuant to Regulation D.     Issue Price: A discount to the average
closing price of the Common Stock for up to five trading days immediately prior
to the pricing of the offering (the "Market Price"). The Pricing Date is defined
as the date in which the Securities Purchase Agreement (“SPA”) is entered into
by the investors and accepted by the Company.     Warrants: Five-year callable
Warrants with an exercise price equal to 120% of the Market Price per share of
Common Stock (the "Exercise Price"), and the Warrants shall not be exercisable
until after the six-month anniversary after issuance.     Use of Proceeds: R&D
spending and general corporate purposes.     Purchase Agreement: The Common
Stock and Warrants shall be purchased pursuant to the SPA which shall contain
representations, warranties and covenants of the Company and conditions to
closing customary for a transaction of this kind.     Closing: The financial
closing shall occur three business days following the Pricing Date (the "Closing
Date").

 

 

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

     
EXHIBIT B

 

 

 

 

November 21, 2006

 

 

Oppenheimer & Co. Inc.

125 Broad Street

New York, New York 10004

 

Attention:

Stuart Barich
Managing Director

 

Dear Mr. Barich:

 

In connection with NovaDel Pharma Inc.’s (“Company’s”) engagement of Oppenheimer
& Co. Inc. ("Oppenheimer") as Company’s placement agent pursuant to an agreement
dated November 21, 2006, Company hereby agrees to indemnify and hold harmless
Oppenheimer and its affiliates, and Oppenheimer’s controlling persons,
directors, officers, shareholders, agents and employees of any of the foregoing
(individually and collectively, the "Indemnified Persons"), from and against any
and all claims, actions, suits, proceedings (including those of shareholders),
damages, liabilities and expenses incurred by any of them (including the
reasonable fees and expenses of counsel) (individually and collectively, a
"Claim"), which are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company (except for information provided to the
Company by such Indemnified Person), or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with Company’s engagement of
Oppenheimer, or (B) otherwise relate to or arise out of Oppenheimer's activities
on Company’s behalf under Oppenheimer's engagement, and Company shall reimburse
any Indemnified Person for all expenses (including the reasonable fees and
expenses of counsel) incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. Company will not, however, be
responsible for any Claim, which is finally judicially determined to have
resulted from the bad faith, gross negligence or willful misconduct of any
person seeking indemnification hereunder. Company further agrees that no
Indemnified Person shall have any liability to Company for or in connection with
Company’s engagement of Oppenheimer except for any Claim incurred by Company as
a result of any Indemnified Person's bad faith, gross negligence or willful
misconduct.

 

Company further agrees that it will not, without the prior written consent of
any Oppenheimer, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person
hereunder from any and all liability arising out of such Claim.

 

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify Company in writing
of such complaint or of such assertion or institution but failure to so notify
Company shall not relieve Company from any obligation Company may have
hereunder, unless and only to the extent such failure results in the forfeiture
by Company of substantial rights and defenses. If Company so elects or is
requested by such Indemnified Person, Company will assume the defense of such
Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines and provides written correspondence to Company, that having common
counsel would present such counsel with a conflict of interest or if the

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 

defendant in, or target of, any such Claim, includes an Indemnified Person and
Company, and legal counsel to such Indemnified Person reasonably concludes that
there may be legal defenses available to it or other Indemnified Persons
different from or in addition to those available to Company, then such
Indemnified Person may employ its own separate counsel to represent or defend it
in any such Claim and Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by Company
therefor, including without limitation, for the reasonable fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof. In any Claim in which Company assumes the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain its own counsel therefor at its own expense.

 

Company agrees that if any indemnity sought by an Indemnified Person hereunder
is unavailable for any reason (other than as a result of the Indemnified
Person’s bad faith, gross negligence or willful misconduct) then (whether or not
Oppenheimer is the Indemnified Person), Company and Oppenheimer shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to Company, on the one hand, and
Oppenheimer on the other, in connection with Oppenheimer's engagement referred
to above, subject to the limitation that in no event shall the amount of
Oppenheimer's contribution to such Claim exceed the amount of fees actually
received by Oppenheimer from Company pursuant to Oppenheimer's engagement.
Company hereby agrees that the relative benefits to Company, on the one hand,
and Oppenheimer on the other, with respect to Oppenheimer's engagement shall be
deemed to be in the same proportion as (a) the total value paid or proposed to
be paid or received by Company or Company’s stockholders as the case may be,
pursuant to the transaction (whether or not consummated) for which Oppenheimer
is engaged to render services bears to (b) the fee paid or proposed to be paid
to Oppenheimer in connection with such engagement.

 

Company’s indemnity, reimbursement and contribution obligations under this
agreement shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity.

 

The validity and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). Each of Oppenheimer and the Company hereby irrevocably
submits to the jurisdiction of any court of the State of New York, County of New
York or the United States District Court for the Southern District of New York
for the purpose of any suit, action or other proceeding arising out of this
agreement or the transactions contemplated hereby, which is brought by or
against Oppenheimer or the Company and in connection therewith, each of
Oppenheimer and the Company (i) hereby irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court, (ii) to the extent that it has acquired, or hereafter may
acquire, any immunity from jurisdiction of any such court or from any legal
process therein, it hereby waives, to the fullest extent permitted by law, such
immunity and (iii) agrees not to commence any action, suit or proceeding
relating to this agreement other than in any such court. Each of Oppenheimer and
the Company hereby waives and agrees not to assert in any such action, suit or
proceeding, to the fullest extent permitted by applicable law, any claim that
(a) it is not personally subject to the jurisdiction of any such court, (b) it
is immune from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to its property of (c) any suit, action or proceeding is brought in an
inconvenient forum.

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

 

The provisions of this Agreement shall remain in full force and effect following
the completion or termination of Oppenheimer's engagement.

 

 

  Very truly yours,         NovaDel Pharma Inc.            

 

By:

/S/ JAN H. EGBERTS

   

Jan Egberts
President and CEO



 

Confirmed and agreed to:

 

Oppenheimer & Co. Inc.

 

 

By:

/S/ STUART BARISCH

 

Stuart Barisch
Managing Director

 

Date:

11/21/06

 

 

 

--------------------------------------------------------------------------------

 

 